PER curiam:
El apelante impugna la declaración jurada que sirvió de base para expedir una orden de allana-miento para registrar su residencia. Sostiene que la refe-rida declaración jurada fue firmada ante una persona como juez de distrito de Ponce, cuando en realidad era juez de paz de Peñuelas. Lo mismo acontece con la orden de alla-namiento. La mera exposición del fundamento revela su frivolidad. De acuerdo con la Ley de la Judicatura los jueces de paz están autorizados para expedir órdenes de registro y allanamiento. Ley Núm. 11 de 24 de julio de 1952, see. 22 — 4 L.P.R.A. see. 202 — . Sostiene además que *203los hechos expuestos en la declaración jurada no eran sufi-cientes para justificar la expedición de la orden de allana-miento. La declaración expresa que el deponente vio en una casa que describe, a un individuo recibiendo un paquete que abrió, y el mismo contenía boletos o “tickets” de bolita, que además vio listas de números de las que se usan en el re-ferido juego, y afirma que no tiene duda que todo lo que vio era material de bolita. Esto era suficiente justificación para expedir la orden de allanamiento. 
Considerada la prueba que tuvo ante sí el tribunal de instancia, ésta revela que el acusado fue sorprendido al ser allanada su residencia mientras manipulaba material de bo-lita. Se ocupó dinero, alrededor de $160.00 y listas de nú-meros jugados. El testigo que ejecutó la orden de allana-miento describió las listas como las que se usan en el juego ilegal de la bolita y el juez sentenciador luego de considerar todas las objeciones levantadas por la defensa declaró culpable al acusado. Una lectura de la transcripción de evi-dencia demuestra que se estableció la culpabilidad del acu-sado más allá de toda duda razonable.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de Ponce, en 29 de junio de 1959.